Citation Nr: 0844640	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.  

2.  Entitlement to service connection for a right hip 
disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1981 to August 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The claim of service connection for a right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a currently diagnosed right hip 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder 
have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In April and July 2003 and December 2006, the agency of 
original jurisdiction (AOJ) sent letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the December 2006 notice postdated the 
initial adjudication.  The claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.  

Service Connection

The veteran contends that he has a right hip disorder, namely 
right hip arthritis, as a result of an in-service motor 
vehicle accident.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 C.F.R. §§ 
3.307, 3.309.

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in October 1984.  The 
accident resulted in injuries including a closed fracture of 
the right femur.  The closed fracture of the right femur was 
reduced using "open nailing."  December 1984 and January 
1985 service treatment records report the veteran's history 
of "no problem" with the right leg and indicate that the 
veteran was "essentially" full-weight bearing on the 
affected femur, which showed good evidence of healing on X-
ray.  April 1985 service treatment records report the 
veteran's complaint of discomfort in the region over the 
proximal head of the nail with the hip with ambulation, and 
the records note findings of mild local bursitis over the 
proximal end of the femoral nail.  The April 1986 separation 
examination and the April 1986 Medical Evaluation Board 
report note no problems with the right hip, normal clinical 
findings for the lower extremities, and a negative history 
from the veteran as to arthritis.  

A March 1993 VA examination record reports the veteran's 
history of pain in his right thigh and buttock after working 
or sport activity.  Examination showed that the veteran had a 
normal gait, with equal leg lengths and no atrophy of the 
thigh or calf, no swelling about the right hip, and no 
deformity in the thigh.  X-ray images showed a healed 
fracture of the middle third of the right femur, in an 
anatomic position with a retained Kuntscher nail.  

November and December 2002 and February 2003 VA treatment 
records report the veteran's history of pain and numbness in 
the right thigh and hip.  Examination showed that the right 
hip was non-irritable with full range of motion, no 
tenderness, and no quadriceps atrophy.  X-ray images 
indicated a "well-healed fracture."  The veteran was 
assessed with posttraumatic arthralgias/traumatic arthropathy 
and possible deconditioning of right lower extremity.  

An August 2003 VA examination record reports the veteran's 
history of diffuse thigh pain.  The record notes that the 
veteran did not have degenerative changes about the hip 
joint, and the examiner noted that most of the veteran's pain 
appeared to be along the nail.  

An October 2003 VA treatment record reports that the veteran 
had a history of fracture of the right femur and cervical 
spine resulting in traumatic arthritis to those joints.  The 
record does not indicate that the veteran had traumatic 
arthritis in the right hip.  

A June 2008 VA examination record reports the veteran's 
history of pain and stiffness in the right buttock.  X-ray 
images of the right hip showed no fracture, dislocation, or 
bony destructive lesion, though they did indicate an 
intramedullary nail with abundant callous in the midshaft of 
the femur.  After examination and review of the record, the 
examiner diagnosed the veteran with residuals of right femur 
fracture with surgical fixation.  The examiner stated that 
the veteran had intramedullary nailing, which did violate the 
gluteus medius tendon in all probability.  However, he noted 
that for a hip pathology, patients usually report pain in the 
anterior aspect of the hip and the groin, whereas the veteran 
reported buttock pain, which is usually associated with back 
pathology.  Consequently, the examiner believed it was less 
likely than not that the right buttock pain was related to 
the intramedullary nail of the right femur fracture.  

Based on the foregoing, the Board finds that service 
connection is not warranted as the record does not include 
any findings or diagnoses of right hip arthritis or any other 
right hip disorder.  The Board notes that the records report 
the veteran's history of right buttock and thigh pain and 
findings of posttraumatic arthralgias/ arthropathy.  The 
evidence indicates that the arthropathy is a residual of the 
service-connected right femur fracture, however, rather than 
a manifestation of a right hip disorder.  See, e.g., 
September 1986 rating decision; June 2008 VA examination 
record.  

As stated above, one of the requirements for service 
connection is the existence of a currently diagnosed 
disorder.  In the absence of such a diagnosis, service 
connection must be denied.  In this case, the evidence does 
not suggest that the veteran has a right hip disorder; 
consequently, service connection is denied.  


ORDER

Service connection for a right hip disorder is denied.


REMAND

Further development is needed on the claim of service 
connection for a right knee disorder.  

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in October 1984 and that 
the accident resulted in a medial collateral ligament tear 
and probable anterior cruciate ligament tear in the right 
knee.  December 1984 and January 1985 service treatment 
records report the veteran's history of "no problem" with 
the right leg and indicate that the veteran was 
"essentially" full-weight bearing on the affected femur 
with full range of motion in the right knee.  Subsequent 
service medical records, to include the April 1986 Medical 
Evaluation Board report, indicate no additional findings or 
complaints pertaining to the right knee, and the April 1986 
separation examination record reports normal clinical 
findings for the lower extremities and a negative history 
from the veteran as to having a "trick' or locked knee" or 
arthritis.  

An August 2003 VA examination record reports the veteran's 
history of occasional pain, swelling, popping, locking, and 
giving out of the right knee.  Examination of the right knee 
was negative, though the examiner stated that the veteran 
"may have a meniscal injury or some chondromalacia about his 
knee, which was causing the pain, locking, and swelling."  
The examiner also reported that the exam was "consistent 
with the history of femur fracture, it possibly could have 
been diagnosed during his injury."  

A June 2008 VA examination record reports the veteran's 
history of pain and occasional popping, swelling, and 
hyperextension in the right knee.  X-ray images of the right 
knee showed mild degenerative changes at the patellofemoral 
articulation.  After examination and review of the record, 
the examiner diagnosed the veteran with mild patellofemoral 
arthritis.  The examiner stated that the veteran had 
patellofemoral crepitus with range of motion and pain in the 
patellofemoral joint, which was "probably more of an age-
related phenomenon and activity-related over a long period of 
time."  As a result, the examiner believed it was "less 
likely than not" that the degenerative change was related to 
service, to include the in-service accident and injury to the 
right knee.  

Subsequent to the June 2008 examination, the veteran 
submitted a December 2007 private treatment record which 
reports findings of chondromalacia patella of the right knee 
and possible medical meniscus tear of the right knee.  

The Board notes that the June 2008 VA examiner opined that 
the veteran's right knee disorder, diagnosed as arthritis, is 
not related to service.  The June 2008 VA examiner did not 
give an opinion as to the existence of chondromalacia, 
however, or whether chondromalacia, if present, was related 
to service.  In light of the ambiguous opinion from the 2003 
VA examiner and the diagnosis of chondromalacia from the 
private physician, the Board finds that the claim must be 
remanded for an addendum opinion.  



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must return the claims folder 
to the examiner who conducted the June 
2008 VA examination (or, if unavailable, 
to another appropriate VA reviewer).  In 
an addendum, the reviewer should provide 
an opinion as to whether the veteran has 
chondromalacia, and if so, whether it is 
at least as likely as not that the 
veteran's chondromalacia was incurred in 
service or is otherwise causally related 
to service, particularly the in-service 
accident.  A rationale for this opinion 
should be provided.  If it is impossible 
to make such conclusions, the examiner 
should so state.  Review of the claims 
folder should also be acknowledged.  If 
the reviewer deems re-examination 
necessary, this should be done.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


